Citation Nr: 0811380	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  05-32 604	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for gastroparesis with 
muscle loss and stomach impairment as secondary to diabetes 
mellitus.

3.  Entitlement to service connection for retinopathy as 
secondary to diabetes mellitus.

4.  Entitlement to service connection for neuropathy as 
secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active military service from March 1970 to 
October 1971  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2004-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied service connection for type II diabetes 
mellitus, for gastroparesis with muscle loss and stomach 
impairment due to diabetes, for retinopathy due to diabetes, 
and for neuropathy due to diabetes.

Entitlement to service connection for gastroparesis with 
muscle loss and stomach impairment, for retinopathy, and for 
neuropathy all claimed as secondary to diabetes mellitus, is 
addressed in the REMAND portion of the decision and is 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The evidence of record is at least in relative equipoise on 
the question of whether type I diabetes mellitus became 
manifested to a degree of 10 percent within a year of 
discharge from active service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
diabetes mellitus, type I is presumed to have been incurred 
in active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007), VA has a duty to notify 
and assist.  In this case, the Board is granting in full the 
benefit sought on appeal regarding the issue of service 
connection for diabetes mellitus, type II, addressed in this 
decision.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Service Connection for Diabetes Mellitus

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

"Chronic diseases" as defined at 38 C.F.R. § 3.307 and 
3.309 (including diabetes mellitus) are accorded special 
consideration for service connection.  Where the disease has 
become manifested to a degree of 10 percent within a year of 
discharge, service connection shall be granted.  Where a 
condition is not shown to be chronic, then continuity of 
symptomatology is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a 
veteran need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

VA regulations contain special provisions for service 
connection for those exposed to herbicides during active 
service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e) (2004).  There are also certain time limits for 
presumptive service connection.  The specified diseases for 
which presumptive service connection is available are: 
chloracne and other acneform disease consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and certain soft tissue 
sarcomas.  38 C.F.R. § 3.309(e) (2007).  

For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).  

Three possible avenues to service connection are presented.  
The first avenue is direct service connection for diabetes 
mellitus that arose during active service or later was linked 
directly to active service.  Combee, supra.  In this case, 
the veteran has stated that diabetes mellitus arose a few 
months after separation from active service.  His service 
medical records are silent for any relevant symptom or 
treatment.  Thus, although examiners have noted that diabetes 
mellitus arose during active service, such appears to be 
based on faulty history reports.  Direct service connection 
is therefore unwarranted.

The second avenue for service connection is via presumptive 
service connection for diabetes as a chronic disease that 
became manifested to a degree of 10 percent within a year of 
separation from active service.  The favorable evidence for 
this includes a September 2003 letter from T. Darnell, M.D., 
who reported that type I diabetes began in 1971.  This is 
favorable because the veteran was discharged in 1971 and even 
though the service medical records do not reflect diabetes, 
if diabetes arose, that is, became manifested to a degree of 
10 percent or more within a year of separation, it may be 
presumptively service-connected under 38 C.F.R. § 3.307, 
3.309 (a).  The persuasiveness of Dr. Darnell's letter is 
lessened by lack of supporting records, however. 

The favorable evidence for presumptive service connection 
under 38 C.F.R. § 3.307, 3.309 (a) also includes an October 
2003 VA diabetes examination report that reflects that type I 
diabetes began at age 21.  Because the veteran was born in 
June 1949, his 22nd birthday would have occurred on June 1971, 
during active service.  However, for lack of supporting 
records, the persuasive value of this opinion is lessened.  

The favorable evidence for presumptive service connection 
under 38 C.F.R. § 3.307, 3.309 (a) also includes a June 2007 
VA diabetes compensation examination report authored by a 
nurse-practitioner and cosigned by a medical doctor.  The 
examiner reviewed the claims files and reported that type I 
diabetes mellitus began in 1971 at age 22.  Thus, this report 
also argues for presumptive service connection for type I 
diabetes mellitus that became manifested to a degree of 10 
percent within a year of separation.    

The favorable evidence for presumptive service connection 
under 38 C.F.R. § 3.307, 3.309 (a) also includes competent 
lay evidence.  According to 38 C.F.R. § 3.307 (b) Evidentiary 
basis, "The factual basis may be established by medical 
evidence, competent lay evidence, or both."  Thus, the 
veteran's description of relevant and material facts observed 
within the presumptive period must be accorded full weight.  
In his notice of disagreement (NOD), he reported that Dr. 
Finlay, now deceased, found diabetes a few months after 
separation from active service.  Thus, it appears that there 
is significant favorable evidence for presumptive service 
connection under 38 C.F.R. § 3.307, 3.309 (a).

The third avenue for service connection in this case is via 
38 C.F.R. § 3.307, 3.309 (e).  Where type II diabetes 
mellitus arose at any time after active service, if a veteran 
was exposed to an herbicide agent, service connection must be 
granted, provided the rebuttable presumptions of 38 C.F.R. 
§ 3.307(d) are met.  The standard of proof to rebut the 
presumption requires "such as showing as would, in sound 
medical reasoning and in the consideration of all the 
evidence of record, support a conclusion that the disease was 
not incurred in service."  38 C.F.R. § 3.307(d).  

The veteran's exposure to herbicide agents is established.  
He served as a machine-gunner in Vietnam.  The favorable 
evidence for presumptive service connection under 38 C.F.R. 
§ 3.307, 3.309 (e), includes a November 2003 VA diabetes 
compensation examination report.  In that report, a VA 
physician considered types I and II diabetes and offered, as 
a diagnosis, "Diabetes mellitus type 2, very labile, 
apparently first diagnosed in the military."   

The favorable evidence for presumptive service connection for 
type II diabetes also includes the June 2007 VA diabetes 
compensation examination report.  This report is persuasive 
because the examining nurse practitioner and cosigning staff 
physician were asked to distinguish between type I or II 
diabetes.  The opinion offered is, "The veteran at least as 
likely as not (50/50 probability) has type I diabetes 
mellitus."  This opinion fully supports presumptive service 
connection for either type I or type II diabetes because a 
"50/50"probability of type I implies a 50/50 probability 
for type II diabetes. 

To deny a claim on its merits, the evidence must preponderate 
against the claim [emphasis added].  Alemany, supra.  In this 
case, the medical evidence for service connection is 
favorable, as uncertainty lies only in whether type I 
diabetes mellitus arose within a year of active service, or 
type II diabetes mellitus arose at sometime after active 
service.  Because the veteran has competently reported that 
treatment for diabetes began within a year of separation, the 
Board will grant service connection for type I diabetes 
mellitus that is shown on an at least as likely as not basis 
to have become manifested to a degree of 10 percent within a 
year of discharge from active service.  


ORDER

Service connection for type I diabetes mellitus is granted.


REMAND

Because the decision above has granted service connection for 
type I diabetes mellitus, the issues of service connection 
for gastroparesis with muscle loss and stomach impairment, 
retinopathy, and neuropathy all claimed as secondary to 
diabetes mellitus, must be re-evaluated.  Under the 
provisions of 38 C.F.R. 
§ 3.310(a) (2007), service connection may be established for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  However, service 
connection may also be granted for nonservice-connected 
disability "when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition," with compensation being paid 
"for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, 
a VA examination is needed to address the etiology of the 
claimed gastroparesis with muscle loss and stomach 
impairment, retinopathy and neuropathy, to include whether 
they are caused or aggravated by his service-connected 
diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the veteran 
for VA examinations, by appropriate 
specialist(s), to determine the nature 
and etiology of the veteran's claimed 
gastroparesis with muscle loss and 
stomach impairment, retinopathy and 
neuropathy, to include whether they are 
caused or aggravated by his service-
connected diabetes mellitus.  The claims 
folder must be made available to the 
examiner(s) prior to the examination, and 
the examiner(s) should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner(s) should address the following:

Does the veteran have any current 
gastroparesis with muscle loss and 
stomach impairment, retinopathy and 
neuropathy?  If so, is it at least as 
likely as not that the current claimed 
gastroparesis with muscle loss and 
stomach impairment, retinopathy and 
neuropathy, are being caused or 
aggravated beyond natural progression by 
the service-connected diabetes mellitus? 

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

2.  Following completion of the above 
development, the AOJ should readjudicate 
the claims of entitlement to service 
connection for gastroparesis with muscle 
loss and stomach impairment, for 
retinopathy, and for neuropathy, to 
include whether they are caused or 
aggravated by his service-connected 
diabetes mellitus.  If all the desired 
benefits are not granted, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  They should be afforded 
an opportunity to respond before the 
claims folder is returned to the Board 
for further review.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2007). The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


